Citation Nr: 9936093	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-08 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to November 13, 1989, 
for a grant of service connection and a 100 percent 
evaluation for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1964 to March 
1966

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran's case was remanded in June 
1999.  The case is again before the Board for appellate 
review.

The veteran was afforded a Travel Board hearing before the 
undersigned member in April 1999.  At the time of the 
hearing, it was agreed to leave the record open for the 
submission of additional evidence, along with a waiver of 
agency of original jurisdiction (AOJ).  Additional 
evidentiary material was received by the Board in June 1999, 
along with an appropriate waiver of AOJ consideration.  
Accordingly, the evidence will be considered in the 
adjudication of the veteran's claim.  38 C.F.R. § 20.1304(c) 
(1999).


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for PTSD 
in March 1984.  The claim was denied in August 1984 for 
failure to prosecute.  The veteran did not appeal the denial.

2.  The veteran was treated for PTSD symptoms in November 
1989.  The symptomatology was attributed to the affects of 
the October 1989 earthquake in California, and not to combat 
stressors.

3.  The veteran filed a claim for service connection for PTSD 
that was received on November 13, 1989.  



CONCLUSION OF LAW

The criteria for an effective date prior to November 13, 
1989, for the grant of service connection and a 100 percent 
evaluation for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  In the case 
of a claim previously denied and then reopened, generally, 
the effective date shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

A claim is either a formal or an informal written 
communication "requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (1999).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, his representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155(a) 
(1999); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) 
(38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid.)

The veteran served on active duty from July 1964 to March 
1966.  Available personnel records reflect that he served 
onboard the USS FORSTER (DER 334) from February 1965 to 
January 1966.  Although the veteran's DD 214 did not reflect 
any awards or decorations, a response from the National 
Personnel Records Center (NPRC), indicated that the veteran 
was entitled to the Vietnam Service Medal, with two bronze 
service stars; the Republic of Vietnam Meritorious Unit 
Citation; the Republic of Vietnam Campaign Medal with 1960 
device; and, the National Defense Service Medal.  Another 
NPRC response indicated that the veteran was entitled to the 
Vietnam Service Medal and the Armed Forces Expeditionary 
Medal.  Further, the information indicated that the FORSTER 
performed operations in the waters off the coast of Vietnam 
during the following periods, all in 1965:  April 14 to May 
5, May 19 to June 10, June 22 to July 10, and, from July 24 
to August 26.  There was no indication of any award for 
valor, combat duty, or being wounded in action.

The veteran's service medical records reflect that he 
underwent a psychiatric evaluation in December 1965 to 
determine suitability for further service.  He was diagnosed 
with a passive dependent emotionally unstable personality 
disorder, and subsequently discharged from active service in 
March 1966.

The claims file indicates that the veteran filed claims for 
education benefits beginning in 1968 and through September 
1975.  However, the first disability compensation claim, as 
evidenced by a VA Form 21-526, was received by VA in March 
1984.  At that time the veteran filed a claim seeking to 
establish service connection for PTSD.  

The claims file indicates that the RO sent the veteran two 
development letters, dated in April and May 1984, 
respectively, asking for additional information in regard to 
his claim.  There is no indication that the veteran responded 
to those letters.  The veteran's claim was denied in August 
1984 for failure to prosecute.  There is no indication that 
he perfected an appeal in regard to that decision.  
Accordingly, the decision became final and required new and 
material evidence to reopen.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.302 (1999).

He then filed to reopen his claim when he submitted a VA Form 
21-526 that was received by the RO on November 13, 1989.  He 
ultimately was granted service connection for PTSD in January 
1992.  He was subsequently awarded a 100 percent rating in 
February 1993.  Both the rating assigned and the grant of 
service connection were made effective the date of receipt of 
the claim to reopen, November 13, 1989.  

The Board notes that the grant of service connection for PTSD 
was unfortunately made without verification of a stressor.  
That is, there is no credible supporting evidence that any 
claimed stressor actually occurred during the veteran's 
Vietnam service.  While the record clearly shows that the 
veteran served in the territorial waters of Vietnam, there is 
no evidence that he ever participated, as claimed, in SEAL 
team insertions, the retrieval of dead Americans or 
Vietnamese from the sea, or in any other type of combat 
related activity.  38 C.F.R. § 3.304.

The Board notes that, subsequent to the veteran's grant of 
entitlement to service connection for his PTSD, he did not 
challenge the effective date of the service connection or the 
effective date of the disability ratings assigned.  His March 
1992 notice of disagreement disputed only the 30 percent 
rating assigned.  Further, the veteran continued to limit his 
dissatisfaction to the level of his disability rating in his 
June 1992 substantive appeal.  The veteran was awarded a 100 
percent rating in February 1993, and notified of that action 
that same month.  Thereafter, he did not contact the RO again 
until February 1994 when he requested a copy of his claims 
file.  There was no further contact from the veteran until 
May 1994 in regard to verification of the veteran's mailing 
address.  Hence, the one year period to appeal the effective 
date of service connection for PTSD, and the rating assigned 
expired in February 1994.  38 C.F.R. § 20.302 (1999).  There 
is no indication in the record that the veteran presented a 
challenge to the effective date of his service connection for 
PTSD or the rating assigned prior to the February 1994 
deadline.  

The veteran submitted his current claim for an earlier 
effective date, via his representative, in June 1997.  The 
veteran asserted that he had filed an earlier claim for PTSD 
in 1973.  The veteran later asserted that his entitlement 
should be at least retroactive to 1984.

Associated with the claims file are VA treatment records and 
examination reports dated from March 1984 to June 1992.  The 
records show that the veteran was treated for alcohol 
dependence from March to April 1984.  He was also treated for 
symptoms of PTSD beginning in November 1989.  Outpatient 
treatment records for that period reflect that the veteran 
became upset and suffering from his symptoms after an 
earthquake in California in October 1989.  VA records show 
that the first indication that he attempted to obtain 
treatment for his symptoms began in November 1989 following 
the San Francisco Bay area earthquake of October 1989.  The 
records do not indicate that the veteran received any earlier 
care for symptomatology related to PTSD.

Also associated with the claims file are private treatment 
records from the County of Santa Cruz, Department of Veterans 
Service, for the period from November 1989 through January 
1990.  These records also reflect an onset of PTSD-type 
symptoms in November 1989 following the October 1989 
earthquake.  No reference is made to earlier treatment or an 
earlier claim for VA disability compensation benefits.

The veteran did receive medical treatment for a back injury 
he suffered at work for a period of time beginning in 1988.  
However, none of the private treatment records associated 
with that injury support any contention of an earlier filed 
claim for VA benefits.

The veteran has submitted several letters from his private 
psychiatrist, Ralph Berman, M.D.  Primarily, Dr. Berman has 
provided evidence regarding the severity of the veteran's 
PTSD symptomatology.  However, Dr. Berman, after review of 
the veteran's service medical records, opined in April 1998 
that the appellant exhibited symptoms of PTSD that would have 
met the appropriate diagnostic criteria at the time of his 
discharge from service.  

Finally, the veteran and his wife provided testimony at the 
April 1999 Travel Board.  The veteran testified that he first 
submitted a claim for service connection for PTSD in March 
1984.  (Transcript p. 7).  His spouse indicated that that was 
the first time that "they" would accept the paperwork.  She 
testified that the veteran had gone to a county veterans' 
service officer (VSO) for help in 1973 but that he had 
encountered resistance because his records did not reflect 
Vietnam service at that time.  (Transcript p. 8).  The 
veteran further testified that he filed his claim in 1984 
based upon advice provided during his period of 
hospitalization at the VA medical center.  (Transcript p. 
10).  He also stated that he sought outpatient treatment for 
his symptoms after the October 1989 earthquake.  He further 
testified that, in response to the 1984 VA letters, he wrote 
out his stressors in long hand and submitted the material to 
the VSO in 1984.  However, the VSO failed to present the 
material to VA.  (Transcript p. 16).  The veteran said that 
he received a letter from the VA that indicated that he had 
not responded to their letters.  He then confronted his VSO 
but was told that he did not have proof of his Vietnam 
service.  (Transcript p. 19).  The VSO apparently never 
followed up on the claim.  It was agreed that the veteran was 
to check with the VSO to see if he could obtain any evidence 
that his evidence had been submitted to VA.  The veteran and 
his spouse both testified that he had had treatment for his 
PTSD during the year preceding his November 1989 claim.  

The veteran subsequently submitted a number of additional 
documents.  The material consisted of: additional treatment 
records from the Santa Cruz clinic dated through October 
1990; duplicate copies of letters from Dr. Berman; 
information pertaining to proof of service in Vietnam; copies 
of transmittal forms dated in 1984 from the Santa Cruz County 
VSO; a handwritten stressor statement; a statement from his 
spouse, dated in May 1999; and, a GSA Form 6923, dated in 
March 1974.

None of the additional material demonstrates that the veteran 
filed a claim earlier than 1984.  Moreover, none of the 
additional material demonstrates that the veteran is entitled 
to an earlier effective date prior to November 13, 1989.

The additional treatment records reflect contemporaneous 
treatment only.  The duplicate letters from Dr. Berman 
provide no new information.  The NPRC materials relating to 
Vietnam service merely reflect periods of service in the 
waters off Vietnam and the veteran's decorations.  The 
transmittal forms reflect activity by the VSO on behalf of 
the veteran's claim in 1984 but does not reflect any action 
after July 1984 in that regard.  The handwritten stressor 
statement is undated and does not bear any type of a date 
stamp to reflect receipt by any organization.  The statement 
does not indicate any attempt at any earlier claim for 
benefits.  In fact, reference is made to an increased startle 
response since the "Persian Gulf War."  The statement of 
the veteran's spouse relates that she tried to get the 
appellant help since they met in 1973, and she included what 
she argued was a copy of a stressor statement prepared by the 
veteran in 1984 and submitted to his VSO.  She added that she 
believed that he had had treatment through VA clinics in 1988 
but did not submit any documentation of the treatment.  
Attached to her statement were copies of several handwritten 
pages detailing stressful events for the veteran onboard his 
ship and in Vietnam.  There was no date on the handwritten 
notes.  Finally, the GSA Form 6923 indicates that record 
copies of the veteran's Navy occupation and training history, 
DD 214, and his entrance and discharge medical examinations 
were provided to him.  On the reverse of the form is a 
handwritten note, presumably from the veteran, which 
indicates that the material was presented to his VSO in March 
1974 but the VSO "refused" to pass along the information.  

From the foregoing it is clear that there is absolutely no 
evidence to show that the veteran filed a claim for 
disability benefits within a year after his discharge from 
service in 1966.  Further, there is no evidence that a claim 
for disability benefits for PTSD was received by VA prior to 
March 1984.  The veteran availed himself of education 
benefits from 1968 to 1975, however, there is no indication 
of any disability claim for PTSD until 1984.  

The veteran's original claim was denied in August 1984.  He 
testified that he received notice of his failure to act on 
his claim, and there is no evidence showing that he perfected 
an appeal of this denial.  Therefore, the August 1984 
decision is final.  38 U.S.C.A. § 7105 (West 1991).  In order 
to establish service connection for PTSD, the veteran was 
required to submit new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  In a claim to reopen the effective date 
can only be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r).  In this 
case, the preponderance of the evidence shows that the 
effective date cannot be prior to November 13, 1989. 

In reaching this decision the Board notes the testimony that 
the appellant's father attempted to learn about his benefits 
at the time of his discharge.  However, the inquiries were 
made of the Navy, not VA.  (Transcript p. 8).  Therefore, it 
did not constitute a claim.  See Jones.  

The veteran did file a claim for service connection for PTSD 
in 1984 that was denied, and not appealed.  The veteran 
alleged that he submitted responsive material to his VSO but 
that the VSO failed to forward it to VA.  Even assuming this 
to be true, VA is not liable for any action or failure to act 
on the part of the representative.  See Townsend v. Brown, 9 
Vet. App. 258, 260 (1996) (If the fault or negligence was 
that of the representative the appellant may look to the 
representative for recovery.)  Therefore, the 
representative's failure to submit documents cannot serve as 
a factual predicate to grant an earlier effective date.
 
While the veteran has submitted a letter from Dr. Berman 
attesting that the veteran's PTSD symptomatology was present 
at the time of his discharge, this is not sufficient to 
establish that he should be entitled to an earlier effective 
date.  See generally, LaLonde v. West, 12 Vet. App. 377 
(1999).  Simply put, the effective date must be based on the 
date that the successful application for service connection 
was filed with VA.  

Finally, there is no medical evidence to show that the 
veteran was being treated for his PTSD in the year prior to 
November 1989.  The VA and private psychiatric records show 
that treatment began in November 1989 as a result of 
symptomatology caused by the October 1989 earthquake, and not 
due to recollections of inservice "stressors."  The only 
treatment received in 1988 was for the veteran's unrelated 
back condition.  Those records make no reference to the 
veteran's PTSD.

The veteran's March 1984 claim was denied and not appealed.  
He filed to reopen the claim in a document received on 
November 13, 1989.  The veteran was subsequently granted 
service connection without credible evidence of a verified 
stressor, and ultimately a 100 percent rating effective 
November 13, 1989.  This date was the date his reopened claim 
was received.  Accordingly, the effective date for the 
veteran's reopened claim is the date of receipt of his claim 
or date that entitlement arose, whichever is later.  See 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  In affording 
the veteran the most favorable treatment, the date of receipt 
of the claim is the most beneficial outcome in establishing 
both service connection and the 100 percent rating in these 
circumstances.

Accordingly, based upon a thorough review of the evidence of 
record, the Board finds that there is no basis to award an 
earlier effective date for the veteran's grant of service 
connection for PTSD, or of the award of his 100 percent 
rating.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an earlier effective date for service connection 
or the grant of a 100 percent rating for the veteran's PTSD.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

An effective date prior to November 13, 1989, for a grant of 
service connection for PTSD, and a total rating therefor, is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

